t c memo united_states tax_court julie beiler zook petitioner v commissioner of internal revenue respondent docket no 9773-12l filed date julie beiler zook pro_se kristina l rico for respondent memorandum opinion ruwe judge this matter is before the court on respondent’s motion for summary_judgment motion pursuant to rule respondent contends that no unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times genuine dispute exists as to any material fact and that the determination to maintain a notice_of_federal_tax_lien filed under sec_6323 should be sustained in the motion respondent has also requested the court to admonish or penalize petitioner under sec_6673 for raising frivolous arguments background at the time the petition was filed petitioner resided in pennsylvania petitioner failed to file federal_income_tax returns for the taxable years and years at issue respondent prepared substitutes for returns sfrs for the years at issue pursuant to sec_6020 on date respondent mailed a notice_of_deficiency to petitioner’s last_known_address petitioner did not petition the court with respect to the deficiencies on date respondent assessed the tax_liabilities additions to tax and interest for the years at issue respondent filed a notice_of_federal_tax_lien regarding petitioner’s unpaid tax_liabilities for the years at issue respondent sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 dated date petitioner submitted a timely letter requesting a separate collection_due_process cdp hearing for each of the three taxable years in the we note that petitioner acknowledged she received the notice_of_deficiency notice_of_federal_tax_lien petitioner’s cdp hearing request did not request a collection alternative by letter dated date respondent acknowledged receipt of petitioner’s cdp hearing request and scheduled a telephone hearing for date on date petitioner sent respondent a letter demanding that the cdp hearing be held in person in or near intercourse pennsylvania the settlement officer scheduled a face-to-face hearing for date in philadelphia pennsylvania on that date petitioner’s husband isaac zook called the settlement officer and informed him that petitioner could not attend the cdp hearing on date a face-to-face cdp hearing was held petitioner attended the cdp hearing with her husband and two other family members petitioner acknowledged that she received the notice_of_deficiency petitioner did not request a collection alternative petitioner’s husband argued that she did not receive proper notice from the commissioner and that the assessments were not constitutional in a prior proceeding petitioner’s husband had made frivolous and groundless arguments and had been warned that a sec_6673 penalty might be imposed if he pursued similar arguments to this court in the future zook v commissioner t c dkt no date zook i order and decision respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or dated date determining that all legal and procedural requirements in the filing of the notice_of_federal_tax_lien had been followed and that the notice_of_federal_tax_lien was appropriate the notice_of_determination advised petitioner of the sec_6673 penalty for frivolous or groundless arguments petitioner timely filed a petition discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine dispute as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by her own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 we conclude that there is no dispute as to any material fact and that a decision may be rendered as a matter of law sec_6321 provides that if any person liable to pay any_tax neglects or refuses to do so after demand the amount shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person sec_6323 authorizes the commissioner to file a notice_of_federal_tax_lien pursuant to sec_6320 the commissioner must provide the taxpayer with notice of and an opportunity for an administrative review of the propriety of the filing see 115_tc_329 if a taxpayer requests a cdp hearing she may raise at that hearing any relevant issue relating to the unpaid tax or the lien sec_6330 sec_6320 relevant issues include challenges to the underlying liability or possible alternative means of collection sec_6330 if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 pursuant to sec_6330 a person may not raise the underlying liabilities if she received a notice_of_deficiency petitioner acknowledged that she received a notice_of_deficiency furthermore in her opposition to motion for summary_judgment petitioner did not deny that the notice_of_deficiency was sent to her last_known_address we therefore find that petitioner received a notice_of_deficiency and is thereby precluded from raising an issue regarding the underlying liabilities a taxpayer is also precluded from disputing the underlying liability if it was not properly raised in the cdp hearing see 129_tc_107 an issue is not properly raised in the cdp hearing if the taxpayer fails to present to appeals any evidence with respect to that issue after being given a reasonable opportunity to present such evidence sec_301 f a-f3 proced admin regs see also lee v commissioner tcmemo_2011_112 tax ct memo lexi sec_111 at in the amended petition petitioner asserted that she received no ‘income’ in the years alleged petitioner failed to provide the settlement officer with any documentation of the disputed liabilities as discussed later petitioner’s position that she received no income was based on frivolous arguments as a result petitioner did not properly raise her underlying liabilities in the cdp hearing consequently petitioner’s underlying tax_liabilities are not properly before the court the court reviews administrative determinations by the commissioner’s office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite the determination of the office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6320 sec_6330 see also 117_tc_183 the settlement officer properly based his determination on the factors required by sec_6330 petitioner did not request any respondent determined that petitioner had taxable_income of dollar_figure for dollar_figure for and dollar_figure for collection alternatives furthermore nothing in petitioner’s pleadings indicates that the settlement officer abused his discretion accordingly we hold that the settlement officer did not abuse his discretion as a result respondent’s determination is sustained sec_6673 penalty in the motion respondent has requested the court to admonish or impose a penalty on petitioner under sec_6673 sec_6673 authorizes the court to impose a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceeding or instituted the proceeding primarily for delay a taxpayer’s position is frivolous if it is ‘contrary to established law and unsupported by a reasoned colorable argument for change in the law ’ 114_tc_136 quoting 791_f2d_68 7th cir the notice_of_determination advised petitioner that this court may impose the sec_6673 penalty against her if she raises frivolous or groundless arguments petitioner did not heed this advice and made the following arguments in her amended petition and in her opposition to motion for summary_judgment she was not properly served with notice under sec_6001 the sfrs constitute evidence of computer fraud and are a fraud on this court the notice_of_deficiency is a nullity and constitutes evidence of mail fraud the notice_of_federal_tax_lien is a nullity and constitutes evidence of mail fraud respondent is exercising such powers through an officer other than the officer specified in law and in the absence of proof of jurisdiction and p etitioner received no ‘income’ citing 252_us_189 247_us_179 and 255_us_509 the amended petition included many of the same arguments the court deemed frivolous in zook i the petition set forth various frivolous arguments as to the various arguments that petitioner has raised w e perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir see also holliday v commissioner tcmemo_2005_240 tax ct memo lexis at we find that petitioner advanced frivolous arguments primarily sec_6001 requires that taxpayers shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_6001 does not require the secretary to serve notice upon a taxpayer for the purpose of delay and require that she pay a penalty of dollar_figure to the united_states pursuant to sec_6673 we also warn petitioner that we will consider imposing a larger penalty if she returns to the court and advances frivolous or groundless arguments in the future in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
